BY THE COURT.
After considering the motion of the defendant-appellant, Rogelio Barrios, that this court fix the amount of hail to he furnished by him so- that he may remain at liberty until his appeal has been heard and decided, also considering subsection 2 of section 374 of the Code of Criminal Procedure, which is the same as subsection 2 of section 1272 of the Penal Code of California, and the case of People v. Perdue, 48 Cal., 552,
The motion is overruled without prejudice to the making of a similar motion in the lower court.

Motion overruled without prejudice.

Chief Justice Hernandez and Justices Wolf, del Toro, Al-drey and Hutchison concurred.